Name: Commission Regulation (EEC) No 382/81 of 13 February 1981 on arrangements for imports into the Benelux countries and France of certain textile products originating in Korea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 42/ 10 Official Journal of the European Communities 14. 2 . 81 COMMISSION REGULATION (EEC) No 382/81 of 13 February 1981 on arrangements for imports into the Benelux countries and France of certain textile products originating in Korea HAS ADOPTED THIS REGULATION : Article 1 Importation into the Benelux countries, and France of the categories of products originating in Korea and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ( ! ), in its present form, and in particular Articles 1 1 and 1 5 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the Benelux countries of briefs (category 13), and imports into France of embroidery (category 62) and petticoats (category 69), originating in Korea, have exceeded the level referred to in Article 11 (3) ; Whereas, in accordance with Article 1 1 (5), Korea was notified of a request for consultations on 6 November 1980 ; whereas, following these consultations it is desir ­ able to make the products in question subject to quantitative limitation for the years 1981 and 1982 ; Whereas Article 11 ( 13) ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the aforesaid Regulation ; Whereas the products in question exported from Korea between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, 1 . The " products as referred to in Article 1 , shipped from Korea to the Benelux countries and France between 1 January 1981 and the date of entry into force of this Regulation , which have not yet been released for free circulation , shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period . 2 . Imports of products shipped from Korea to the Benelux countries, and France after the entry into force of this Regulation shall be subject to the double ­ checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Korea on or after 1 January 1981 and released for free circulation shall be set off against the quantitative limits established for 1981 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 February 1981 . For the Commission Wilhelm HAFERKAMP Member of the Commission (!) OJ No L 365, 27 . 12 . 1978 , p . 1 . 14. 2 . 81 Official Journal of the European Communities No L 42/ 11 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Member States Units QuantitÃ ¤t from 1 January 1981 ive limits to 3 1 December 1982 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 ; 56 ; 75 ; 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs, women's girls' and infants' (other than babies') knickers and briefs , knitted or crocheted, not elastic or rubberized, qf cotton or synthetic textile fibres BNL 1 000 piÃ ¨ces 750 795 62 58.06 58.07 58.08 58.09 58.10 58.06-10 ; 90 58.07-31 ; 39 ; 50 ; 80 58.08-10 ; 90 58.09-11 ; 19 ; 21 ; 31 ; 35 ; 39 ; 91 ; 95 ; 99 58.10-21 ; 29 ; 41 ; 45 ; 49 ; 51 ; 55 ; 59 Woven labels , badges and the like , not embroidered, in the piece, in strips or cut to shape or size Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn falling within heading No 52.01 and gimped horsehair yarn) : braids and ornamental trim ­ mings in the piece ; tassels , pompons and the like : Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn) ; braids and ornamental trimmings in the piece ; tassels, pompons and the like Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), plain Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), figured ; hand or mechanically made lace , in the piece , in strips or in motifs Embroidery, in the piece , in strips or in motifs F tonnes 530 562 69 60.04 B IV b) 2 cc) 60.04-54 Under garments , knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Women's girls ' and infants ' knitted or crocheted petticoats and slips , of synthetic textile fibres, other than babies ' garments F 1 000 pieces 1 250 1 325